Citation Nr: 1126442	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-31 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Further review of the claims folder indicates that the Veteran has been diagnosed with, and treated for, depression.  Recent judicial caselaw potentially addresses the consideration of the Veteran's other symptoms of mental abnormality.  Specifically, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD should be considered to include claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  [In this regard, the Board notes that, previously in a January 2003 rating action, the RO denied service connection for a psychiatric disorder other than PTSD, on a secondary basis.]  Accordingly, the Board has characterized the issue on appeal as is listed on the title page of this decision.  


REMAND

The Veteran seeks service connection for his psychiatric problems.  Medical evidence of record reflects diagnoses of PTSD and depression.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  
In this regard, the Board notes that the Veteran's DD Form 214 and personnel records, which are already associated with the claims file, indicate that he served as a vehicle driver with the Hq. Company, 19th Engineer Battalion.  While it is unquestioned that he served in Vietnam during the Vietnam War era, he did not receive any commendations or citations typically awarded primarily or exclusively for circumstances relating to combat.  

In this regard, the Veteran has submitted several statements regarding the stressful events that occurred during his military service, which he believes are the basis of his PTSD diagnosis.  Specifically, he has described an occasion where he and his unit were part of a convoy taking supplies to an area near Tam Quan, which was close to the larger village of Bong Son.  However, he missed the convoy because he overslept, but set out anyway to try and catch up.  By the time he made it to the base camp and unloaded his cargo, the engineers had pulled the temporary bridge up and it was too late to head back and presumably meet up with his unit.  Later that night there was an attack, and his unit was on one side of the valley.  In the morning after the area was secured and the bridge was replaced, he left Tam Quan for his home base near Qui Nhon.  As he drove by the village of Bong Son, he saw many wounded civilians.  

On another occasion while the Veteran was on guard duty, he heard flares, artillery, and incoming rounds that landed in his unit's perimeter.  He was told that a Korean artillery unit had a fire mission and that the initial rounds were aerial flares with dud heads (non explosive).  He was told that there were casualties, but he could not get verification of that fact.  The Veteran did not provide specific dates for either of these events.

That notwithstanding, these two stressful incidents could potentially be verified by unit records.  However, apart from obtaining service personnel records, it does not appear that the RO made efforts to verify the Veteran's claimed stressors.  Specifically, the U.S. Army and Joint Services Records Research Center (JSRRC), has not been contacted to research the Veteran's alleged service stressor.  Therefore, an attempt should be made in this regard.  And, prior to doing this, the AMC/RO should request a comprehensive statement from the Veteran containing as much detail as possible regarding the alleged stressor.  See VA Adjudication Procedure Manual, M21-1 MR, Part III, Subpart iv, Chapter 4, section H, Topic 29 (December 13, 2005). 

The Board also notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

In the current appeal, it is unclear from a reading of the Veteran's statements whether he is actually contending that he was fearful of hostile military activity.  As has been discussed herein, and on several occasions during the appeal, the Veteran has described seeing wounded servicemen, hearing enemy fire, and being told of casualties.  Further, the new regulations require that such hostile military activity be consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  Thus, the development requested on remand is necessary to either verify the Veteran's purported in-service stressors or to assist in determining whether any "fear of hostile military . . . activity" (even if conceded) is "consistent with the places, types, and circumstances, of his service."
Moreover, the Board finds that a VA examination is necessary to assess all potential mental health diagnoses and to determine whether any such diagnosed disorders are the result of either any of the Veteran's claimed in-service stressors that may be corroborated or are the result of any "fear of hostile military . . . activity" that is consistent with the places, types, and circumstances of his service.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  

2.  After procuring the appropriate release of information forms where necessary, the AMC/RO should obtain records of any psychiatric treatment or evaluation that the Veteran has undergone since September 2006.  The Board is particularly interested in records of psychiatric treatment or evaluation that the Veteran underwent at the North Chicago VA Medical Center since September 2006.  

Document the attempts to obtain such records.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

3.  Contact the Veteran to give him another opportunity to provide any additional specific information that he may have concerning his claimed stressors.  He should provide any information that might corroborate his alleged stressor(s)-including dates, places, and names of other individuals who were also present and witnessed or knew of the incident, or who can confirm his proximity to the incidents.  The Veteran is advised that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  

4.  After waiting a reasonable time for the Veteran to reply to the above stressor request, contact the JSRRC and ask them to provide any additional information that might corroborate the Veteran's alleged in-service stressors.  Please provide JSRRC with the following: a prepared summary of the Veteran's claimed stressors, copies of his DD-214, and any service personnel records obtained showing service dates, duties, and units of assignment.  If the case is not referred to JSRRC, reasons should be provided in the claims file.

5.  Then, review the file and make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to any in-service stressors.  If so, identify the nature of the specific stressor or stressors independently established by the record.  In reaching this determination, address any credibility questions raised by the record.

6.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any psychiatric disability, including PTSD, diagnosed on evaluation.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  Complete diagnoses should be provided.  

a) For any PTSD diagnosed on examination, and if any of the Veteran's claimed in-service stressors are corroborated, the examiner should determine whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's PTSD is the result of a corroborated in-service stressor(s).

b) For any PTSD diagnosed on examination, even if there are no verified stressors, the examiner should opine as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's PTSD is related to a fear of hostile military or terrorist activity.

c) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any such currently diagnosed psychiatric disorder is causally related to his military service.

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


